DETAILED ACTION
This office action is in response to the amendment filed on 08/24/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 16 recites “a request for energy… configured to detect requests to transfer energy”. It is not clear if the request for energy of the switching request circuit and the detect requests of the control signal are the same or different. For purposes of examination the limitations are going to be interpreted as either the same or different.
	Claims 14-15 and 18 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakrishnan et al. US 2016/0111961.
	Regarding Claim 13, Gong teaches (Figures 4-5) a resonant power converter controller (502) for a secondary synchronous rectifier of a power converter (Fig. 5), comprising: a secondary side controller coupled to the power converter comprising; a control circuit (Fig. 4)  coupled to turn on the secondary synchronous rectifier (Q1-Q2) in response to a count representative of a period that starts when the drain voltage of the secondary synchronous rectifier crosses  (with 444 and 446) from below a turn on threshold (with 402) to above the turn off threshold (with 404) based on an adaptive stored count (from 448), the control circuit further configured to turn off the secondary synchronous rectifier when the drain voltage crosses above a turn off threshold (with 404). (For Example; Paragraphs 34-40)
	Gong  does not teach a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative  of a request for energy,  and the control circuit configured to detecting requests to transfer energy by monitoring a secondary switch signal that corresponds to a drain voltage of the secondary synchronous rectifier; and a primary side controller, coupled to the power converter and the secondary side controller, configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signal.
	Balakarishnan teaches (Figures 1, 3, 6b-7)  a secondary side controller (145), coupled to the power converter (Fig. 5), comprising, a switch request circuit (at 170), coupled to receive a feedback signal (Fb, 731) corresponding to the output and configured to provide a switch request signal (request signal) indicative  of a request for energy (operation of converter), the control circuit (720) configured to detecting requests to transfer energy by monitoring a secondary switch signal (s2) that corresponds to a drain voltage of the secondary synchronous rectifier (702); and and a primary side controller (135), coupled to the power converter  and the secondary side controller (Fig. 1), configured to receive the switch request signal (from 140) and further configured to transfer energy from a primary side (at 121) of the power converter to the secondary side of the power converter (at 122) in response to the switch request signal. (For Example; Paragraphs 37, 44-46, 53 68-80)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative  of a request for energy,  and the control circuit configured to detecting requests to transfer energy by monitoring a secondary switch signal that corresponds to a drain voltage of the secondary synchronous rectifier; and a primary side controller, coupled to the power converter and the secondary side controller, configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signa, as taught by Balakarishnan, to reduce switching losses generated by the power switches.
	Regarding Claim 16, Gong teaches (Figures 4-5) the apparatus claim 13, claim 16 is the method claim of said claim 13 which teaches the same/similar limitations and is rejected in the same way.
	Regarding Claim 18, Gong teaches (Figures 4-5) the control circuit comprising: a first comparator (402) configured to generate a first detection signal (from 402) in response to the drain voltage being less than the turn on threshold; a first turn on detection circuit (424, 436, 440 and 444-452) configured to start the count in response to the first detection signal, the first turn on detection circuit further configured to generate a first turn on signal  (from 436) when the count reaches the adaptive stored count; a second comparator (404) coupled to generate a first turn off signal (from 404) in response to the drain voltage being greater than the turn off threshold; and update the adaptive stored count (with 448); and a drive circuit (442) configured to turn on the secondary synchronous rectifier in response to the first turn on signal, the drive circuit further configured to turn off the secondary synchronous rectifier in response to the first turn off signal. (For Example; Paragraphs 34-40)
					Allowable Subject Matter
Claims 1-12 and 17.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “… the control circuit, configured to detect requests to transfer energy by monitoring a secondary switch signal at a drain voltage of the secondary synchronous rectifier, configured to turn on the secondary synchronous rectifier in response to a first request and count a number of times the secondary switch signal crosses below a turn on threshold and to store the number as a stored count, configured to count the stored count number of times the secondary switch signal crosses below the turn on threshold in response to a second request and configured to turn on the secondary synchronous rectifier when the number of times the secondary switch signal crosses below the turn on threshold equals the stored count, and…”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “… detecting requests to transfer energy by monitoring a secondary switch signal that corresponds to a drain voltage of the secondary synchronous rectifier; in response to a first request, turning on the secondary synchronous rectifier, counting a number of times the secondary switch signal crosses below a turn on threshold, and storing the number as a stored count, in response to a second request, counting the stored count number of times the secondary switch signal crosses below the turn on threshold, and turning on the secondary-synchronous rectifier when the number of times the secondary switch signal crosses below the turn on threshold equals the stored count; and…”
Claim 14; prior art of record fails to disclose either by itself or in combination:  “…the control circuit further configured to turn on the secondary synchronous rectifier in response to a ringing count of a number of times the drain voltage of the secondary synchronous rectifier crosses below the turn on threshold based on a stored ringing count.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.


Response to Arguments
Applicant’s Arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
		Applicant argued that “Similar to Gong, Balakrishnan is silent as to a control circuit counting ringing at the secondary side after the secondary synchronous rectifier is turned on. Further, Balakrishnan is silent as to the number of falling edges be used to determine when to turn on the secondary synchronous rectifier. Balakrishnan fails to cure the aforementioned defects of Gong”. However, the rejection of claim 1 as the above limitations is cited above and explanation has been given that a number of times can be any number included but not limited to 0 or 1 during operation of the system. Also, see paragraphs 34-38 which explain how the count value is determined with system 400.  Therefore, the claim limitations are met by the prior art.
	Applicant argued that “Further in the Response to the Arguments in the Action, the Examiner noted that the features upon which the Applicant relies -- counting ringing at the secondary side to determine when the secondary synchronous rectifier is turned on -- were not recited in the previous Action. The independent claims 1, 8, 13, and 16 include this patentable distinction. As an example, claim 1 recite…”. However, not all the claims were amended to included the recited portions of applicant’s page 12 as mentioned in the statement. Claims 13 and 16 do not recite said limitations and they also don’t recite any limitations regarding the ringing.
	



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838